Citation Nr: 0113502	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  94-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
February 1984, from January to May 1988, from January to 
March 1991, and from September 1991 to January 1992.  This 
appeal arises from a May 1992 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office.  

As part of an August 1997 decision, the Board remanded the 
issue of entitlement to service connection for post-traumatic 
stress disorder for additional development.

Subsequently, the case was transferred to the Detroit, 
Michigan, regional office (RO), and that agency continued the 
prior denial.

The Board notes that the veteran's representative, in a VA 
Form 646 dated in March 2001, contends that service 
connection should be granted for hearing loss and tinnitus.  
Service connection for those issues was denied by the Board's 
August 1997 decision, which is final.  To the extent that the 
representative seeks to reopen those previously denied 
claims, those issues are referred to the RO for initial 
consideration.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The appellant is not a veteran of combat.

3.  There is no corroboration or verification of the 
occurrence of the appellant's claimed stressors.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred during 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, and 3.304(d) and (f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on a VA new duty to assist and notice 
obligations.  In regard to the issue on appeal, the Board 
finds that that issue is adequately developed for appellate 
review, and need not be remanded to the RO for initial review 
in light of the VCAA.  The duty to assist has been met in 
that the RO has secured all pertinent records of which it had 
notice and has arranged for multiple VA examinations to 
evaluate the claim.  The RO has also twice contacted the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
in attempts to verify the veteran's claimed stressors.  
Furthermore, in the statement of the case and supplemental 
statements of the case, the RO has met the notice 
requirements of the VCAA.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (2000). 

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

The appellant has received various psychiatric diagnoses.  In 
October 1992, on VA psychiatric examination, there was no 
Axis I diagnosis.  However, on Axis II, the diagnosis was 
rule out cluster B personality disorder, possibly 
narcissistic, borderline.  The VA psychiatrist further 
commented that in his opinion, the appellant did not suffer 
from post-traumatic stress disorder and was only able to 
verbalize the symptoms and signs.  He further indicated that, 
after review of the claims folder no diagnosis could be made 
on Axis I regarding post-traumatic stress disorder, 
depression or any mental disorder.  During VA hospitalization 
in July and August 1993, it was noted that there was no Axis 
I diagnosis and that the principal diagnosis was Axis II 
personality disorder, not otherwise specified with mixed 
personality traits and dependent personality disorder.  
During that hospitalization, the veteran reported that he had 
shot at people in the Gulf, and had been injured when 
involved in a "tank accident" in which he was thrown from 
the tank but not knocked unconscious.

On private psychiatric examination in May 1994, diagnoses 
based upon the DSM III-R criteria included psychotic 
disorder, not otherwise specified, and post traumatic stress 
disorder.  The examiner further noted that it appeared as 
though the appellant was suffering from post-traumatic stress 
disorder, severe, as well as psychotic disorder symptoms.

Pursuant to the previous remand, a VA examination was 
conducted in February 1998.  The veteran reported an incident 
in Kuwait where he drove a tank over a mine and "went flying 
200 feet."  He also saw his friend [redacted] hit by a 
Mercedes in a head-on crash in Kuwait.  All during the 
examination, the veteran stood as if at attention.  He often 
responded as if he were being interrogated.  His thought 
processes and associations were logical and tight and no 
loosening of associations or confusion was noted.  Some 
delusional material was noted, and there was a persecutory 
flavor.  The veteran's insight was limited and judgment was 
impaired.  The impression was post-traumatic stress disorder, 
chronic.  

On a June 1999 VA psychiatric examination, the veteran 
refused to sit because he thought the chair might be booby-
trapped.  Throughout the examination, he insisted on knowing 
what his "orders" were.  He also reported auditory and 
visual hallucinations.  The examiner noted that it was 
difficult to examine the veteran for post-traumatic stress 
disorder symptomatology, but the veteran did report sometimes 
waking up and remembering "when I got blown off that truck 
in Saudi."  The diagnosis was psychotic disorder, not 
otherwise specified.  The examiner noted that it was very 
difficult to ascertain the extent to which the veteran did 
have post-traumatic stress disorder, and that "(w)ithout 
knowing whether any of the information he reported is true, 
it was difficult to tell whether this represents a function 
of his psychotic process or a true post traumatic stress 
disorder. . . . "  It was also possible that the veteran's 
psychosis was attributable to a head injury, again assuming 
that the information reported by the veteran was true.  

The most recent VA examination of the veteran was conducted 
in March 2000.  The veteran reported that, in October 1990, 
he was blown off a tank during the Gulf War.  One man in the 
tank was killed, and the veteran was unconscious for some 
period and woke up in a hospital, where he stayed for several 
days, before "escaping" and returning to the "front 
lines."  The veteran also reported a previous stressor 
episode, when a friend named [redacted] was killed by drunken 
North Korean soldiers in the DMZ.  The veteran reported that 
[redacted] was shot in the head and that the bullet grazed him in 
the shoulder.  He also stated that in Kuwait on September 21, 
1990, a Major [redacted] was run over by a truck near the 
veteran.

At the outset of the examination, the veteran looked behind a 
picture, under the chair and under the desk for "booby-
traps."  He behaved as if he was still in the service, 
addressing the examiner as "sergeant" and wanting to know 
what his orders were.  He reported auditory and visual 
hallucinations.  The diagnosis was post-traumatic stress 
disorder; history of psychotic disorder, not otherwise 
specified.  The examiner stated that the veteran appeared to 
clearly meet the DSM-IV criteria for post-traumatic stress 
disorder, but that this was somewhat difficult to interpret 
given the contradictory reports of the past.  The examiner 
further stated that the veteran reported three significant 
stressors in service:  being blown off a tank, seeing a 
friend next to him shot in Korea, and seeing a man crushed by 
a truck.  The examiner noted that there was little 
corroborative evidence to support these stressors, and they 
were based solely on the veteran's report.  It was primarily 
these three episodes that related to his post-traumatic 
stress disorder symptoms.  Psychological testing confirmed 
the diagnosis of post-traumatic stress disorder.

The Board must assess the credibility and weight of the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
"Just because a physician or other health professional 
accepted appellant's description of his [inservice] 
experiences as credible and diagnosed appellant as suffering 
from post-traumatic stress disorder does not mean the [Board 
is] required to grant service connection for post-traumatic 
stress disorder."  Id. at 618.  If the claimed stressor is 
related to combat, service department evidence that the 
appellant engaged in combat or that the appellant was awarded 
the Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy.  See 
Gaines v. West, 11 Vet. App. 353 (1998).  The Court has held 
that:"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).  Before this provision 
applies, the Board must make a specific finding that the 
appellant was engaged in combat with the enemy.  See Zarycki.  
VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the appellant's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  However, the claimant's assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

In December 1998, the veteran provided a written account of 
claimed stressors.  This included incidents involving a [redacted] 
[redacted] who was allegedly wounded in action, a Pfc. [redacted] 
[redacted] who was killed in Kuwait.  Additionally, the 
veteran reported incidents on his VA examinations as noted 
above.  

An August 1998 statement is of record from [redacted] 
[redacted].  He indicated that he was a friend of the veteran 
in the Gulf, and had heard through others that the veteran 
had been involved in some kind of explosion in the fall of 
1991.  Mr. [redacted] also indicated that he himself had been 
injured in Dhahran, but that the veteran was not in the 
vicinity at the time.

Stressor information was referred to the USASCRUR in 1999 and 
2000 in attempts to verify the claimed stressors.  The 
USASCRUR first responded in September 1999.  It indicated 
that the veteran was assigned to the 555th Service Company 
during his Southwest Asia tour and his duty military 
occupational specialty was light wheel vehicle mechanic.  
U.S. Army casualty files did not list a Major [redacted] or a 
[redacted] as non-battle nor killed in action during 
Operation Desert Storm.  Nor did casualty files list a [redacted] 
[redacted] or [redacted] as wounded in action.  Additionally, 
U.S. Army casualty files did not list the veteran as wounded.

In September 2000, the USASCRUR responded to a second request 
prompted by the additional stressors noted by the veteran 
during his March 2000 VA examination.  With respect to the 
veteran's claim that he was blown off a tank in October 1990 
and another soldier killed, the USASCRUR noted that the 
veteran served in Southwest Asia from September to October 
1991, not 1990, and that there was no record in the 
Department of the Army Casualty Database of any U.S. Army 
deaths in Saudi Arabia, Iraq or Kuwait after October 1, 1991.  
In fact, the database did not list any U.S. Army personnel 
killed from October 1991 to December 1992.  The USASCRUR was 
also unable to verify the death of a Major [redacted], and there 
was no record of a U.S. military person named [redacted] killed in 
Korea since January 1, 1983.

The record shows that the veteran was authorized to wear the 
National Defense Service Medal, Army Service Ribbon, 
Southwest Asia Service Medal, and Bronze Service Star.  These 
medals do not rule in, or rule out, combat.  None of the 
veteran's medals were awarded for meritorious or heroic 
action by an individual, and the veteran's duty as a light 
wheel vehicle mechanic does not provide evidence of combat.  
The preponderance of the evidence is against finding that the 
appellant engaged in combat with the enemy, and there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (1999).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether the appellant engaged in combat with the enemy in 
Southwest Asia.  Therefore, although the evidence shows that 
he served overseas in that theater, the evidence does not 
support the conclusion that he personally engaged in combat 
with the enemy, and the provisions of 38 U.S.C.A. § 1154(b) 
do not apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressor actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  There is nothing in this case 
directly corroborating the appellant's claimed stressors.  
Accordingly, there is no credible supporting evidence that 
the claimed stressors actually occurred.

As noted above, in an effort to assist the appellant, the RO 
attempted to verify the claimed stressors with the USASCRUR.  
The Board has thoroughly reviewed the reports submitted by 
USASCRUR in an effort to verify any reported stressor.  There 
is no confirmation in these records of any alleged stressor.  
The USASCRUR specifically indicated no record of deaths or 
injuries of the individuals as reported by the veteran.  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for post-traumatic 
stress disorder.   Although diagnoses of post-traumatic 
stress disorder are of record, there is no evidence of record 
corroborating that the alleged inservice stressors actually 
occurred.  In fact, the veteran's own accounts of his 
stressors have been highly inconsistent over time.  With 
respect to the most significant claimed stressor, the veteran 
has variously reported a "tank accident" in which he was 
injured but did not lose consciousness, and a mine explosion 
involving the death of another soldier and that caused the 
veteran to go "flying 200 feet" and be unconscious for some 
time; he has at times referred to this incident as occurring 
in Kuwait and at other times in "Saudi."  Additionally, the 
veteran's claim that he saw [redacted] hit by a Mercedes 
is not supported by Mr. [redacted] own statement which 
indicated that the veteran was not present at the time of Mr. 
[redacted] injury.  Since the veteran lacks credibility with 
respect to the year of his alleged injury as well as whether 
or not another soldier died in the incident, the Board has 
concluded that it would serve no purpose to attempt to obtain 
any additional medical records, whose existence is only 
hypothetical, from the National Archives as referred to in 
the USASCRUR report of September 2000.  To remand for such 
would serve only to delay adjudication of the veteran's 
claim.

The appellant is not entitled to the application of the 
benefit of the doubt; there is no reasonable doubt on this 
issue that could be resolved in his favor.  See 38 U.S.C.A. § 
5107(b) (West 1991).  The Board is cognizant of the 
appellant's own statements to the effect that he experiences 
symptoms of post-traumatic stress disorder that are due to 
stressors while in service.  However, the evidence does not 
indicate that he possesses medical expertise, he is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

